Citation Nr: 1026804	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  07-36 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
osteoarthritis of the right knee.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Douglas Massey, Counsel




INTRODUCTION

The Veteran had active military service from November 1997 to 
November 2005.

This appeal to the Board of Veterans' Appeals (BVA or Board) is 
from a December 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey 
- which, among other things, granted service connection for 
right knee patellofemoral syndrome and assigned an initial 0 
percent (i.e., noncompensable) rating retroactively effective 
from November 21, 2005, the day following the Veteran's discharge 
from the military when he returned to life as a civilian.  He 
appealed for a higher initial rating.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

The RO has since issued another decision in November 2007 
increasing this initial rating to 10 percent with the same 
retroactive effective date of November 21, 2005.  The RO also 
recharacterized the right disability as cartilage degradation of 
the lateral meniscus and patellofemoral compartment.  The Veteran 
continued to appeal for an even higher rating.  See AB v. Brown, 
6 Vet. App. 35, 38-39 (1993) (indicating a Veteran is presumed to 
be seeking the highest possible rating unless he specifically 
indicates otherwise).

Later that same month, on November 28, 2007, the Veteran had 
arthroscopic surgery on his right knee and, as a result of having 
to convalesce afterwards, the RO issued another decision in May 
2008 granting a temporary 100 percent rating for his right knee 
disability from the date of that surgery - November 28, 2007, 
until March 1, 2008, at which time the prior 10 percent rating 
resumed.  See 38 C.F.R. § 4.30 ("Paragraph 30").

According to the more recent March 2010 supplemental statement of 
the case (SSOC), the RO has again recharacterized the Veteran's 
right knee disability, this time as osteoarthritis.  Therefore, 
the issue now on appeal is whether he is entitled to an initial 
rating higher than 10 percent for osteoarthritis of this knee.  

In his substantive appeal (VA Form 9), filed in November 2007, 
the Veteran requested a hearing before a Veterans Law Judge of 
the Board.  In a May 2010 letter, he was notified that his 
hearing had been scheduled for June 23, 2010.  However, he did 
not appear for the proceeding, provide any explanation for his 
absence, or request to reschedule his hearing.  The Board 
therefore deems his hearing request withdrawn.  See 38 C.F.R. § 
20.704(d) (2009).


FINDING OF FACT

There is X-ray confirmation of right knee osteoarthritis; the 
range of motion in this knee is from zero degrees of extension to 
at least 100 degrees of flexion, with no objective evidence of 
recurrent subluxation or lateral instability.


CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 10 
percent for osteoarthritis of the right knee.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5257, 5260, 5261 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its underlying 
merits, providing relevant statutes, regulations, and case law, 
the relevant factual background, and an analysis of its decision.



I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations enhanced VA's obligations to provide 
claimants notice and assistance in response to their applications 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

This appeal stems from the initial rating assigned by the RO 
after granting service connection for the right knee disability.  
The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) and the U.S. Court of Appeals for Veteran's Claims 
(Veteran's Court/CAVC) have held that, where the underlying claim 
for service connection has been granted and there is disagreement 
concerning a downstream issue, such as the initial rating 
assigned, the claim as it arose in its initial context has been 
substantiated - thereby fulfilling the initial intended purpose 
of the notice and, moreover, there is no need to provide 
additional VCAA notice concerning the downstream issue.  See 
Goodwin v. Peake, 22 Vet. App. 128, 134 (2008); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); and Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  Rather, only the notice requirements 
for a rating decision and statement of the case (SOC) described 
in 38 U.S.C. §§ 5104 and 7105 control as to the further 
communications with the Veteran, including as to what evidence is 
necessary to establish a more favorable decision with respect to 
a downstream element of the claim.  And, here, the Veteran 
received this required SOC in November 2007; he also, as 
mentioned, has since received a supplemental SOC (SSOC) in March 
2010.

In addition, VA has fulfilled its duty to assist the Veteran by 
obtaining all relevant evidence in support of his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all records 
that he identified as relevant to his claim, including his VA 
treatment records dated since 2006 and those concerning his right 
knee surgery in November 2007.  He was also provided VA 
examinations in October 2006 and February 2010, so both prior to 
and since that surgery, to assess and reassess the severity of 
his right knee disability.  The findings from these examinations 
are sufficient with which to rate this disability.  See 38 C.F.R. 
§§ 3.327, 4.2 (2009).  See also Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Accordingly, the Board finds that no further development 
is needed to meet the requirements of the VCAA.

II.  Merits of the Claim

Since the claim arises from the Veteran's disagreement with the 
initial rating assigned following the grant of service 
connection, separate ratings may be assigned for separate periods 
of time based on the facts found, a practice known as "staging," 
with equal consideration for the entire body of evidence.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (holding that, 
when a Veteran timely appeals an initial rating, VA must consider 
whether the rating should be "staged" to compensate him for times 
since the effective date of the award when the disability may 
have been more severe than at other times during the course of 
the appeal).

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule).  
Ratings are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 
4.3.

In this case, X-rays and MRIs show osteoarthritis in the 
Veteran's right knee joint.  Degenerative arthritis, also known 
as osteoarthritis, is rated based on the extent it causes 
limitation of motion of the affected joint.  See 38 C.F.R. § 
4.71a, Diagnostic Code (DC) 5003.  Limitation of motion of the 
knee joint is rated under DCs 5260 for flexion and 5261 for 
extension.  

Under DC 5260, flexion of the leg limited to 15 degrees warrants 
a 30 percent rating; flexion limited to 30 degrees warrants a 20 
percent rating; flexion limited to 45 degrees warrants a 10 
percent rating; and flexion limited to 60 degrees warrants a zero 
percent (noncompensable) rating.  See 38 C.F.R. § 4.71a, DC 5260.

Under DC 5261, extension of the leg limited to 45 degrees 
warrants a 50 percent rating; extension limited to 30 degrees 
warrants a 40 percent rating; extension limited to 20 degrees 
warrants a 30 percent rating; extension limited to 15 degrees 
warrants a 20 percent rating; extension limited to 10 degrees 
warrants a 10 percent rating; extension limited to 5 degrees 
warrants a zero percent (noncompensable) rating.  See 38 C.F.R. § 
4.71a, DC 5261.

According to VA regulation, normal range of motion for the leg 
and knee is from zero degrees of extension to 140 degrees of 
flexion.  See 38 C.F.R. § 4.71, Plate I.  

Applying these range-of-motion criteria to the facts of this 
case, the Board finds that the preponderance of the evidence is 
against assigning a rating higher than 10 percent for the 
Veteran's right knee disability since the initial grant of 
service connection.  The evidence for consideration includes the 
two VA examination reports mentioned above, as well as various VA 
treatment records, including those concerning his surgery.  The 
October 2006 VA examination report shows that his right knee had 
motion from zero degrees of extension to 130 degrees of flexion, 
while the February 2010 VA examination report shows motion from 
zero degrees of extension to 100 degrees of flexion.  In 
addition, similar findings are noted in his several VA treatment 
records, with right knee motion from zero degrees of extension to 
100 degrees of flexion when evaluated in June 2007 and October 
2007, and normal motion of the right knee when more recently 
evaluated in February 2008 (following his November 2007 surgery).

These findings do not meet the requirements for even the most 
minimum 0 percent rating under DC 5260 or 5261 since the 
Veteran's flexion far exceeds the necessary 60-degree limitation 
and because he has normal (i.e., full) extension to 0 degrees.  
However, a 10 percent rating was assigned based on his complaints 
of pain as well as X-ray confirmation of arthritis, so entitling 
him to this minimum compensable rating.  See again 38 C.F.R. 
§ 4.71a, DC 5003 (when the limitation of motion of the specific 
joint involved is noncompensable under the appropriate DCs, 
meaning 
0-percent disabling, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under DC 5003.  
For purposes of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45(f).  See also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) (holding 
that a painful major joint or group of joints affected by 
degenerative arthritis, where the arthritis is established by X-
ray, is deemed to be limited motion and entitled to a 10 percent 
rating, even though there is no actual limitation of motion).  
See, too, Powell v. West, 13 Vet. App. 31, 33-34 (1999) and Hicks 
v. Brown, 8 Vet. App. 417, 420-21 (1995) (painful motion of a 
major joint by degenerative arthritis deemed to be limited motion 
even though a range of motion may be possible beyond the point 
when pain sets in).

Simply stated, the arthritic pain in this knee is the basis for 
the 10 percent rating.

Moreover, because he has normal (i.e., completely full) extension 
of this knee to 0 degrees, the Veteran cannot receive separate 
ratings for limitation of flexion and extension.  See VAOPGCPREC 
9-2004 (September 17, 2004).  

The Board also finds that a disability rating higher than 10 
percent is not warranted on the basis of functional loss due to 
pain or painful motion, or on the basis of weakened movement, 
premature or excess fatigability, or incoordination.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 
Vet. App. 202, 
204-08 (1995).  Since the 10 percent rating has been assigned 
solely based on the Veteran's complaints of arthritic pain, his 
pain is already being compensated and there is no indication it 
further restricts his range of motion beyond the limits 
indicated, including during prolonged use of this knee (e.g., 
standing, walking, etc.) or when his pain is most problematic 
("flare ups").  No such significant findings were noted during 
his two VA examinations.  The October 2006 VA examination report 
notes that five repetitions caused only a slight increase in pain 
to level 2 on a pain scale from 1 to 10, with an additional 5-
degree loss of flexion (i.e., his flexion decreased from 130 to 
125 degrees), with no increase in fatigue or weakness, and only a 
mild increase in lack of endurance.  The February 2010 VA 
examination report notes that three repetitions caused only a 
slight increase in pain, but no loss of motion in either 
direction (flexion or extension), and no increase in fatigue, 
weakness, or lack of endurance.  The Veteran also ambulates with 
a normal gait and does not require any kind of brace or assistive 
device.

In light of these findings, a disability rating higher 10 percent 
is not warranted under 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca.

A separate rating also is unavailable on the basis of subluxation 
or lateral instability of this knee.  If this disability involved 
both instability and arthritis, separate ratings could be 
assigned under DCs 5003 and 5257.  VAOPGCPREC 23-97 (July 1, 
1997; revised July 24, 1997), 62 Fed. Reg. 63604 (1997).  See 
also VAOPGCPREC 9-98 (August 14, 1998).  Under DC 5257, slight 
impairment of the knee, including recurrent subluxation or 
lateral instability, warrants a 10 percent evaluation; moderate 
impairment of the knee warrants a 20 percent evaluation; and 
severe impairment of the knee warrants a 30 percent evaluation.  
See 38 C.F.R.  § 4.71a, DC 5257 (2007).

During his February 2010 VA examination, the Veteran told the 
examiner that his right knee occasionally buckles.  However, the 
two VA examination reports (both the report of that February 2010 
examination and the earlier October 2006 examination) both note 
that anterior and posterior cruciate ligament testing was 
negative for objective indications of instability.  And the 
Veteran had no bracing for this knee when examined in February 
2010 to otherwise suggest instability.  Similarly, his VA 
treatment records dated in March 2006 and October 2007 also note 
that his right knee was stable on Lachman testing.  Thus, the 
objective clinical findings, including those since his November 
2007 surgery, do not support his claim that his right knee 
buckles.  The Board places greater probative value on these 
objective clinical findings than his personal statements to the 
contrary.  See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) 
(determining the credibility of evidence is a function for the 
Board); Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA decision makers 
have the responsibility to assess the credibility of evidence and 
determine the degree of weight to give the evidence).  Simply 
stated, there is no basis to assign a separate rating based on 
subluxation or lateral instability of the right knee.



For these reasons and bases, the Board finds that the 
preponderance of the evidence is against an initial rating higher 
than 10 percent for the Veteran's right knee disability, 
osteoarthritis.  In so concluding, the Board has considered the 
doctrine of reasonable doubt.  But as the preponderance of the 
evidence is against his claim, this doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  Hence, 
the appeal of this claim must be denied.

III.  Consideration of an Extra-Schedular Evaluation

The Board also finds that the schedular 10 percent rating 
assigned is not inadequate, such that the claim should be 
referred to the Under Secretary for Benefits or the Director of 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation.  38 C.F.R. § 3.321(b)(1).  In other 
words, there is no evidence the right knee disability has caused 
marked interference with employment, meaning above and beyond the 
level of impairment contemplated by the schedular rating 
assigned, or required frequent periods of hospitalization so as 
to render impractical the application of the regular schedular 
standards.  According to 38 C.F.R. § 4.1, generally, the degrees 
of disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  And as the Court reiterated in Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the disability 
rating, itself, is recognition that industrial capabilities are 
impaired.

Also, most, indeed if not all, of the Veteran's evaluation and 
treatment has been on an outpatient basis (even apparently his 
November 2007 surgery), not while an inpatient, and certainly not 
frequent inpatient.

Under these circumstances, this case does not warrant an extra-
schedular referral.  See Thun v. Peake, 22 Vet. App. 111 (2008); 
see also Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

The claim for an initial rating higher than 10 percent for 
osteoarthritis of the right knee is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


